Citation Nr: 1043575	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that declined to reopen the Veteran's previously denied 
claim for service connection a right foot disorder; reopened his 
previously denied claim for service connection for a right 
shoulder disorder and then denied the claim on the merits; and 
denied entitlement to service connection for PTSD.

Regardless of the RO's actions regarding reopening the Veteran's 
claim for service connection for a right shoulder disorder, the 
Board must independently address the issue of reopening a 
previously denied claim.  That is, whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on a de 
novo basis in the absence of a finding that new and material 
evidence has been submitted).    

In May 2010, the Veteran and his wife testified during a hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

In a January 2004 written statement, the Veteran said he 
had arthritis in his "feet" that he believed was service-
connected as he had a "broken foot" in service.  He said 
that his "feet" were breaking down and that he had 
fractures, especially in his right foot.  A July 2004 
rating decision denied service connection for a right foot 
disorder.  However, there is no indication that the RO has 
yet considered a claim for service connection for a left 
foot disorder.  The matter of entitlement to service 
connection for a left foot disorder is referred to the RO 
for appropriate action. 

This issue of service connection for an acquired psychiatric 
disorder including PTSD  is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with the 
instructions below, VA will notify the Veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1.  A July 2004 rating denied entitlement to service connection 
for a right shoulder disorder and a right foot disorder.  The 
Veteran did not appeal.

2.  The evidence associated with the claims file since the July 
2004 rating decision, to the extent that it is new, does not 
raise a reasonable possibility of substantiating the claims of 
entitlement to service connection for a right shoulder disorder 
and a right foot disorder.




CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the claims of 
entitlement to service connection for right shoulder and right 
foot disorders is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the July 2004 RO decision is not 
new and material and the claims are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

An RO letter dated in August 2007 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated above.  
This letter also included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the Veteran's claims were 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  The Board notes that 
the Veteran has not been afforded a VA examination since he filed 
his claim to reopen in 2007.  However, in claims to reopen 
previously denied claims, assistance does not include providing a 
new medical examination or obtaining a medical opinion unless new 
and material evidence has been submitted.  38 C.F.R. § 
3.159(c)(4)(i); see also Woehlaert v. Nicholson, 21 Vet. App. 
456, 463 (2007).  Here, no further examination seeking an opinion 
regarding the Veteran's right shoulder or foot is necessary to 
satisfy the duty to assist because, as discussed below, new and 
material evidence has not been submitted.

At the time of the Veteran's hearing in May 2010, the record was 
left open for 60 days so that he could submit current VA 
treatment records and private records from South County Hospital.  
The Veteran submitted a copy of his VA treatment records along 
with a waiver of RO consideration.  Therefore, remand for the 
issuance of a supplemental statement of the case is not 
warranted.  He did not provide records from South County 
Hospital; therefore, no additional action is required in this 
regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.	 New and Material Evidence

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A July 2004 rating decision denied the issue of entitlement to 
service connection for a right shoulder disorder and a right foot 
disorder.  

Evidence associated with the claims folder at the time of the 
July 2004 rating decision included the Veteran's service 
treatment records.  These records showed that in September 1972, 
the Veteran injured his right ankle (as opposed to his foot) 
playing football.  There was swelling after being on his leg.  He 
was provided with an ace wrap.  In October 1972, the Veteran 
injured his right shoulder in a football game.  An x-ray revealed 
no fracture or dislocation.  The Veteran was provided with a 
right arm sling.  On follow-up evaluation one week later, the 
Veteran had much greater range of motion without pain, however, 
it was still only to 90 degrees.  The Veteran next sought 
treatment for right shoulder pain in April 1975.  It was noted 
that he had the previous injury in 1972, considered muscle 
strain.  He reported recurrence of symptoms 4 days ago after 
throwing a soft ball.  The impression was muscular strain.  

The service treatment records also showed that the Veteran sought 
treatment for his left foot on May 10, 1973.  He stated that he 
was in an auto accident that morning and sustained an injury to 
his left foot.  An x-ray was negative for fracture.  The 
assessment was sprain of the left ankle.  The Veteran was again 
seen for evaluation of his left foot/ankle on May 11, 12, and 14, 
1973.  He was provided a walking cast on May 14.   The cast was 
removed on May 29, 1973.

After service, the Veteran was afforded VA examinations in April 
1976, March 1981, February 1983, May 1984, and February 2001.  
There were no complaints or findings pertaining to the right 
shoulder in April 1976, February 1983, May 1984, and February 
2001.  In March 1981, he reported that his right shoulder had 
been aching.  There were no complaints or findings pertaining to 
the right foot at the time of any of the VA examinations.  

Also of record were private treatment records from Jaime 
Chamorro, M.D. dated in 1975 and from Joseph B. Fitzgerald, M.D. 
and South County Hospital dated from 1982 to 1984.  These records 
pertained to treatment for the Veteran's knees and neck.  There 
was no mention of the right foot or shoulder.

Records from the Neurology Foundation, Inc. and Philip R. Lucas, 
M.D. dated from 1995 to 2000 showed treatment for a low back 
disability and peripheral neuropathy.  There was no mention of 
the right foot or shoulder.

A September 1992 report from South County Orthopedics showed 
treatment for costochondritis, left knee and left ankle 
disabilities, and plantar fasciitis of the left foot.  There was 
no mention of the right foot or shoulder.

VA treatment records dated from March 2002 to February 2004 
showed that in October 2002, the Veteran stated that he injured 
his right foot in service in 1974 and had a severe ankle sprain 
and was placed in a cast for five weeks.  The assessment was mid-
foot pain, probable Charcot foot, rule out infection, gout, and 
erosive arthritis.  An x-ray of the right foot showed a calcaneal 
spur.  Bone imaging in December 2002 showed multifocal mild 
abnormality involving the bilateral shoulders most consistent 
with degenerative joint disease and marked increase in uptake of 
the right foot approximately the medial tarsal compartment 
consistent with possible stress-related injury and/or DJD.  In 
March 2003, the Veteran stated that his right foot weakness had 
been longlasting dating back many years ago but steadily getting 
worse now with ongoing pain.  He stated that this was the same 
foot he fractured in service.  In March 2003, the Veteran was 
diagnosed as having fracture right medial cuneiform, non-
displaced and likely a manifestation of Charcot type arthropathy.  
X-rays of the right ankle in November 2003 were normal.

When the Veteran submitted his original claim in January 2004, he 
stated that he had a broken right foot and dislocated his 
shoulder in service.  See also VA Form 21-4138 dated February 25, 
2004.

On VA foot examination in June 2004, the Veteran stated that he 
was involved in an automobile accident during service and 
sustained a right foot fracture and that subsequent to this 
fracture he has had persistent pain in the right foot.  X-rays of 
the right foot showed degenerative joint disease and a 
radiolucent area in the area of the navicular tuberosity 
indicative of an old fracture site.  The examiner diagnosed mid 
foot Charcot arthropathy along with muscle paresis bilaterally of 
the lower extremity along with bilateral foot equinus/foot drop 
bilaterally.  The examiner stated that the Veteran had undergone 
back surgery and developed a significant lower extremity 
neuropathy thereby inducing concomitant Charcot arthropathy to 
the lower extremity.   

When the RO denied the right foot claim in July 2004, it was 
noted that the Veteran sprained his right ankle while playing 
football in service and that no fracture was noted.  The RO also 
noted that, although the Veteran stated that he fractured his 
right foot in service in an automobile accident, the service 
treatment records indicate treatment for his left foot due to the 
accident.  The RO noted that he had a VA examination in which x-
rays showed degenerative joint disease and evidence of an old 
fracture; however, there was no indication that this foot was 
fractured in service.  With respect to the right shoulder, the RO 
noted that the Veteran had in-service treatment for his right 
shoulder diagnosed as muscular strain; however, there was no 
permanent residual or chronic disability shown by the service 
treatment records or demonstrated by evidence following service.      

The Veteran was notified of the July 2004 rating decision and of 
his appellate rights by letter dated August 6, 2004.  He did not 
appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

An application to reopen the claims was received in August 2007.  
A previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, 
the Board notes that, in a recent case, the Court clarified that 
the phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated 
that reopening is required when the newly submitted evidence, 
combined with VA assistance and considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  Id. 

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

In support of his claim to reopen, the Veteran has offered lay 
statements and sworn testimony.  He stated that he injured his 
right foot and right shoulder during service and that they were 
bothering him now.  He stated that the service treatment records 
state that he injured his left foot, but that he had a cast on 
his right foot, not his left foot.  He again explained that his 
right foot was fractured in a car accident.  With respect to his 
right shoulder, the Veteran testified that he dislocated his 
shoulder while playing football in service.  He denied receiving 
any treatment in the past year or so, and said that his shoulder 
"catches" and he was unable to move it (see hearing transcript 
at page 13).

The Veteran's statements, including those about injuring his 
right shoulder and right foot during service, are cumulative of 
his statements that were before the RO in July 2004.  Therefore, 
his statements are not new and material evidence.  

The medical evidence added to the record since the July 2004 
rating decision includes VA treatment records dated from 2001 to 
2010.  Many of these records, including a copy of the October 
2002 bone scan showing arthritis of the bilateral shoulders, are 
duplicates of those that were before the RO in July 2004 and are 
not new.  Others, which are new, show continued treatment for the 
Veteran's right foot disability.  These records are cumulative to 
the extent that they show treatment for a current right foot and 
shoulder disorder, as there was medical evidence of current 
disabilities at the time of the July 2004 rating decision.  None 
of the medical records indicate that the Veteran's current 
disabilities are related to his active service.  Therefore, these 
records are not new and material evidence.  

Also obtained were copies of the Veteran's service personnel 
records, which are not relevant to claims at issue, and thus, not 
new and material.

The evidence added to the record since the July 2004 RO decision, 
to the extent that it is new, does not relate to an unestablished 
fact necessary to substantiate the claims or raises a reasonable 
possibility of substantiating the claims.  Thus, new and material 
evidence has not been submitted and the claims are not reopened.


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a right shoulder is denied.

New and material evidence not having been received, the claim of 
entitlement to service connection for a right foot disorder is 
denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  Prior to July 13, 2010, service 
connection for PTSD required: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009), effective prior to July 13, 2010.  However, 
effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to 
include a new paragraph (f)(3) that reads as follows, in 
pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.

In oral and written statements in support of his claim, including 
during his May 2010 Board hearing, the Veteran indicates that he 
was steelworker with the Seabees on special attachment to go to 
Vietnam (see hearing transcript at page 4).  He reported exposure 
to killings and said that village children had bombs (Id. at 5).  
In September 2007 written statements, he said that the regiment 
to which he was assigned (the 21st) was involved in an ambush 
during which he killed several Vietnamese.  In a January 2008 
signed statement, the Veteran said that, in February 1970, the 
regiment to which he was attached (the 521st) staged an ambush in 
which he killed several Vietnamese.

An August 2007 VA medical record includes the Veteran's report of 
being stationed in Saigon as a gunner on a riverboat for 3 weeks 
in the Mekong Delta, when he was shot at but no one was wounded 
in his unit.  It was also noted that there was a special 
detachment doing reconnaissance and search and destroy missions 
around Saigon and Da Nang.  The record indicates that the Veteran 
was shot at, saw Vietnamese shot and burned with napalm bombs, 
and recalled the smell.  

In support of his claim, the Veteran submitted a November 2008 
signed statement from a VA psychiatric clinical nurse specialist 
to the effect that he had PTSD, and panic and depressive 
disorders, related to trauma incurred while in Vietnam.  The VA 
nurse said that the Veteran served in Vietnam from 1969 to 1970 
as a gunner in the Mekong Delta and later did missions around 
Saigon and Da Nang during which he was under fire and viewed 
atrocities.  

The RO has been unable to verify the Veteran's service in 
Vietnam.  His DD-Form 214 for his first period of service, from 
November 1969 to September 1971, indicates that he had 1 year and 
6 months of foreign service (out of 1 year and 10 months of 
active duty), but is not referable to Vietnam service.  An 
October 2007 DD-Form 215 indicates that the Veteran's awards and 
decorations include the Vietnam Service Medal, the Vietnam 
Campaign Medal (w/60 device), an Army Meritorious Unit 
Commendation Ribbon, and the Republic of Vietnam Meritorious Unit 
Citation (Civil Actions Medal First Class Color w/ Palm).  But, 
in a November 2007 response to the RO's inquiry, the National 
Personnel Records Center (NPRC) said that there was no evidence 
in the Veteran's file to substantiate any service in the Republic 
of Vietnam.  

The Veteran's service personnel records indicate that he was 
assigned to the Naval Mobile Construction Battalion 1 (NMCB ONE) 
on March 13, 1970.  The claims file includes Internet research on 
the NMCB ONE showing that it concluded its last tour in Vietnam 
in March 1970.  Thus, the Veteran may have had a brief period of 
service in Vietnam, although this is unclear.

On remand, the AMC should contact the U.S. Army and Joint 
Services Records Research Center (JSRCC), and request any unit 
history or operational report document describing the activities 
of the Veteran's unit from December 1969 to March 1970.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRCC), 
and request any unit history or 
operational report document describing the 
activities of the Veteran's unit from 
December 1969 to March 1970.  A complete 
copy of the Veteran's service personnel 
records and copies of his statements 
detailing his claimed stressors should 
accompany the request.

2.  Then, readjudicate the Veteran's claim 
for service connection for a psychiatric 
disorder including PTSD.  Consideration 
should be given to the recent amendment to 
38 C.F.R. § 3.304(f), effective July 13, 
2010.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


